DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.
 Notice of Amendment
	In response to the amendment filed April 4, 2022, amended claim 1 is acknowledged.  The following new and reiterated grounds of rejection are set forth: 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer circular surface" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-4, 6-8 and 11-13 are rejected as being necessarily dependent upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,738,630 to Suzuki et al. in view of U.S. Patent No. 10,595,710 to Gill et al. 
In regard to claim 1, Suzuki et al. disclose a sterile sheath for enclosing a confocal endomicroscopy (CEM) scanner probe, the CEM scanner probe including a probe shaft, a probe tip arranged at a distal end of the probe shaft, a probe body and a probe umbilical, the sterile sheath 10 comprising: a sheath tube 11/30 configured to receive the probe shaft 45 and having a distal tube end and a proximal tube end; a sheath tip 21 mounted at the distal tube end of the sheath tube (See Col. 10, Lines 12-14); a sheath socket 32 configured to receive the probe body 38/40, the sheath socket having a distal socket end and a proximal socket end, and the proximal tube end of the sheath tube being fixed to the sheath socket at the distal socket end; a sheath lock ring 39; and a sheath drape 12 mounted on the sheath socket at the proximal socket end (see Figs. 1-2 and Col. 8, Line 60 – Col. 9, Line 14 and Col. 10, Lines 10-35); and a circular optical window 23 with an outer planar circular surface and an inner circular surface, wherein the sheath tip includes a portion which is arranged orthogonal to the optical axis of the sheath tip, wherein the circular optical window is arranged in the tip portion (See Fig. 2 and Col. 9, Lines 39-65 and Col. 10, Lines 56-67), wherein the outer circular surface and the inner circular surface of the circular optical window are arranged in parallel, wherein the tip portion has a first thickness in an area of the circular optical window and a second thickness outside the area of the circular optical window (specifically, wherein the first thickness is the area surrounding window 23 and the second thickness is the area extending to form channel 47), and wherein the first thickness is smaller than the second thickness (See Figs. 2 and 8-9).  It is noted with regard to the newly added amendment “wherein the inner circular surface is planar along its entire inner potion”, Suzuki et al. disclose various sheath embodiments with an optical window positioned at the distal tip thereof, wherein the circular optical window may have a concave inner surface (see Figs. 2, 8-9), magnifying inner and outer surfaces (See Fig. 15) or fully planar inner and outer surfaces (See Figs. 19a-b and 57a-b).   Suzuki et al. clearly disclose a sheath drape 12 and/or 13, sheath socket 32 and a retainer mount 39 but are silent with respect to wherein the sheath drape is mounted on the sheath socket with the sheath lock ring (i.e. retainer mount 39).  Gill et al. teach of an analogous endoscopic device wherein a drape 52 is mounted at the proximal end of a sheath socket via a mounting mechanism 36 (see Fig. 4 and Col. 5, Lines 30-40).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the endoscopic device of Suzuki et al. by using the retainer mount 39 to securely attach the surgical drape to the sheath socket, to prevent contamination of the handle and ensure a sterile barrier/environment around the handle of the endoscope as taught by Gill et al. 
 It is noted, with regard to the limitations wherein the sterile sheath is for enclosing a CEM scanner probe, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to claim 2, Suzuki et al. disclose a sterile sheath, wherein the sheath tip includes a tip shaft on which the distal tube end of the sheath tube is affixed, and the sheath tip has a cylindrical shape which defines a cylinder axis and the cylinder axis defines the optical axis of the sheath tip (See Figs. 2, 8-9 and Col. 13, Lines 35-67).
In regard to claim 3, Suzuki et al. disclose a sterile sheath, wherein the probe body 38 having a first polygonal cross section, and the sheath socket has a second polygonal cross section 49 which substantially matches the first polygonal cross section of the probe body (See Figs. 2-4 and Col. 10, Lines 15-35 and Col. 11, Lines 3-25).  It is noted, with regard to the limitations “to permit a clamp-on navigation marker tool adapter of a surgical navigation system to be securely mounted on the sheath socket”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to claim 6, Suzuki discloses a sterile sheath, wherein the sheath tip further includes a tip shoulder 26 and/or 25 surrounding the circular optical window, and the probe tip rests on the tip shoulder when the CEM scanner probe is enclosed by the sterile sheath, thereby defining a predetermined distance between the circular optical window and the probe tip (See Figs. 8-9 and Col. 13, Lines 35-67).  
In regard to claim 11, Suzuki et al. disclose a sterile sheath, wherein the probe shaft is an ergonomically bend probe shaft, the sterile sheath further comprises a sheath adaptor arranged between the proximal tube end of the sheath tube and the distal socket end of the sheath socket, the sheath adaptor being made of an elastic material to permit the sterile sheath to be pulled over the ergonomically bend probe shaft (see Fig. 1-2 and Col. 8, Line 60 – Col. 9, Line 34).
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,738,630 to Suzuki et al. in view of U.S. Patent No. 10,595,710 to Gill et al. in further view of U.S. Patent No. 6,911,005 to Ouchi et al.  
In regard to claims 4 and 8, Suzuki et al. and Gill et al. disclose a sterile sheath with a tip shaft attached to the distal end of the sheath tube (see rejections above) but are silent with respect to wherein the optical window is molded from a transparent plastic material and wherein the tip shaft has a rounded edge facing away from the circular optical window. Ouchi et al. teach of an analogous endoscopic sheath wherein the cap member 122 is made from a transparent plastic and shaped in a form that allows the tip body 111c of the inserting tube 111 to be smoothly received therein (See Fig. 3b and Col. 5, Lines 34-67).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the tip shaft of Suzuki et al. and Gill et al. to have rounded edges facing away from the circular optical window to ensure smooth insertion of the endoscope therein, preventing damage thereto as taught by Ouchi et al.  Furthermore, it would have been obvious to construct the distal optical window of the device from plastic to reduce overall cost of the device as taught by Ouchi et al. and is extremely well known in the art.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,738,630 to Suzuki et al. in view of U.S. Patent No. 10,595,710 to Gill et al. in further view of U.S. Patent No. 5,636,625 to Miyagi et al.
In regard to claim 7, Suzuki et al. and Gill et al. disclose a sterile sheath with a tip shaft attached to the distal end of the sheath tube (see Col. 10, Lines 12-14) but are silent with respect to attaching the components via gluing or welding.  Miyagi et al. teach of an analogous endoscopic sheath, wherein the distal tube end of the sheath tube is affixed to the tip shaft by at least one of gluing or welding (See Fig. 6 and Col. 4, Line 58 – Col. 5, Line 25).  It would have been obvious to one skilled in the art at the time the invention was filed to glue or weld the sheath tube to the tip shaft in the device of Suzuki et al. and Gill et al. to ensure a secure connection between the two components as taught by Miyagi et al. and is extremely well known in the art.  
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,738,630 to Suzuki et al. in view of U.S. Patent No. 10,595,710 to Gill et al. in further view of U.S. Patent No. 4,974,580 to Anapliotis.
In regard to claims 12-13, Suzuki et al. and Gill et al. disclose a sterile sheath with a tip shaft attached to the distal end of the sheath tube (see rejections above) but are silent with respect to wherein the probe body defines a circumferential groove provided on an outer surface at the distal end of the probe body, the sheath socket includes a clamp-on element provided on an inner surface of the sheath socket and corresponding to the circumferential groove, and the circumferential groove and the clamp-on element conjointly define a fastening arrangement to securely affix the sheath socket on the probe body by clamping the clamp-on element on the circumferential groove when the sterile sheath is pulled over the probe.   Anapliotis teaches of an analogous endoscopic sheath, with the claimed limitations of the connection between the probe body and sheath socket.   Specifically, Anapliotis discloses a sterile sheath, wherein: the probe body defines a circumferential groove 6 provided on an outer surface at the distal end of the probe body, the sheath socket includes a clamp-on element 13 provided on an inner surface of the sheath socket and corresponding to the circumferential groove, and the circumferential groove and the clamp-on element conjointly define a fastening arrangement to securely affix the sheath socket on the probe body by clamping the clamp-on element on the circumferential groove when the sterile sheath is pulled over the CEM scanner probe (See Figs. 1-2 and Col. 3, Lines 1-24).  In regard to claim 13, the clamp-on element is formed by a textured surface.  It would have been obvious to one skilled in the art at the time the invention was filed to modify the sheath socket and probe body of glue of Suzuki et al. and Gill et al. to have a groove and corresponding clamp-on element to ensure to ensure a secure connection between the two components as taught by Anapliotis and is extremely well known in the art.  
Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive. 
Applicant states that Suzuki et al. fail to disclose a circular optical window wherein the wherein the inner circular surface is planar along its entire inner potion.  Examiner disagrees.  While the embodiment of Figs. 2, 8-9, previously relied upon by the Examiner, does illustrate that the inner surface of the observation window member 23 has a concave surface, the sterile sheath his not limited or restricted to a circular optical window with a concave inner surface.   Rather, Suzuki et al. clearly disclose various sheath embodiments with an optical window positioned at the distal tip thereof, wherein the circular optical window may have a concave inner surface (see Figs. 2, 8-9), magnifying inner and outer surfaces (See Fig. 15) or fully planar inner and outer surfaces (See Figs. 19a-b and 57a-b).   Thus, Suzuki et al. fully disclose the ability to provide a circular optical window having an outer planar window and an inner circular window, wherein the inner circular surface is planar along its entire inner potion (See Figs. 18-91 and Col. 16, Line 51 – Col. 17, Line 32).  As broadly as claimed, the rejections stand.   
It is also noted, the additional references relied upon for the teachings of various claim limitations within dependent claims, also disclose a flat planar windows at the distal end of the sterile sheath.  Specifically, flat planar window 110 of Gill et al (see Fig. 6b), flat planar window 122 of Ouchi et al. (see Figs. 3a-4), flat planar window 37 of Miyagi et al. (See Fig. 6) and flat planar window 17 of Anapliotis.   Thus, the newly added limitation to further define the circular optical window as having planar inner and out surfaces along the entire portions thereof, is not consider to be a novel or inventive feature and is well known in the art as evident by the listed references above.   It is considered well known in the art to place a planar piece of glass/lens at the distal lend of a sheath to permit unaltered observation of the target site within the body through the glass/lens, in the same manner that it may be desirable to focus or magnify the images collected from the target site, via a concave piece of glass/lens.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
5/23/2022